—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J), rendered September 16, 1991, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant contends on this appeal that his sentence of lVz to 3 years’ imprisonment was harsh and excessive. Defendant was allowed to plead guilty to a reduced charge of attempted promoting prison contraband in the first degree, a class E felony, in satisfaction of an indictment that had originally charged him with the crime of promoting prison contraband in the first degree, a class D felony. Furthermore, the sentence imposed was the most lenient authorized by statute for a second felony offender. Given these facts, and defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court (see, People v Martinez, 184 AD2d 869). We also find no basis to disturb County Court’s denial of defendant’s motion to waive the mandatory surcharge imposed pursuant to Penal Law § 60.35 (1) (a) as premature (see, People v Cobb, 139 AD2d 661, lv denied 72 NY2d 916).
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.